Citation Nr: 0934518	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-21 648	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether there was clear and unmistakable error in the April 
12, 1999, rating decision in denying service connection for 
multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

On August 20, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
through his authorized representative have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


